Thompson, J.
delivered the opinion of the court. This case is brought up by certiorari from the court of sessions in Dutchess county. It came before the sessions by appeal, on an order of bastardy, made by two justices of the peace, and the question presented to this court is, whether, on such appeal, the order of the justices ought to have been received by the sessions as prima facie evidence, and to be impeached by the appellant, or whether the sessions are to take up the examination de novo, as if no order had been made. We have not been able, from an examination of the cases cited on the argument, to find that the question has ever received any judicial determination, or to ascertain what the practice has been. We are inclined, however, on general principles, to think, that the order ought to be received as prima facie evidence, and the onus of impeaching it thrown on the appellant. This order was the judgment of magistrates, having jurisdiction of the subject-matter. It is final and conclusive upon the party, unless reversed on appeal, and no appeal lies to take the case from the magistrates, Until they have passed judgment upon it. The appeal is for the purpose of revising and correcting the errors of the magistrates, and their judgment ought to be deemed valid, until some ground for reversing it be shown.
A question was also made, on the argument, whether a bill of exceptions would lie to a court of sessions. It appears to be pretty well settled, by the cases in the books, that it will not. In those summary proceedings, the sessions are judges, both of law and fact, and it would seem to be the intention of the statutes, instituting these proceedings, that what the justices do shall be final as to facts, and every thing but the law arising therefrom. (2 Strange, 1040.) If the sessions do not return to the certiorari, all the facts which were before them, and which are necessary to appear, in order to judge of the law applicable to the case, the practice I apprehend to be, for *27this court to order the sessions to return such facts. (1 Term, 775. Burr. S. C. 697.)
The order of the sessions must be affirmed.
Judgment affirmed.